TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00803-CV


In re Hino Electric Power Company, Inc. and Hino Electric Holding Company, L.P.




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

	Relators Hino Electric Power Company, Inc. and Hino Electric Holding Company,
L.P. filed a petition for writ of mandamus and a motion for temporary relief.  See Tex. R. App.
P. 52.8, 52.10.  On December 3, 2010, we granted the motion for temporary relief and stayed the
proceedings at the trial court pending our resolution of the petition for writ of mandamus.  Having
reviewed the petition, the response filed by the real parties in interest, the relators' reply, the sur
reply filed by the real parties in interest, and the record, we dissolve our stay and deny the petition
for writ of mandamus. 


 
					David Puryear, Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Filed:   January 21, 2011